Title: Henry Dearborn: Report on Indian Affairs, 17 January 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              Sir,
              War DepartmentJanuary 17th. 1803
            
            By Treaties held with the Creek and Chocktaw nations of Indians in the course of the last year, considerable tracts of land have been obtained, and there is reason to believe that additional cessions, may be obtained on reasonable terms from the aforementioned and other Indian Nations in the course of the present year.—
            The boundary line between the State of North Carolina and the Cherokees has been completed, and the line between the Natchez Territory and the Chocktaws, is probably by this time established and marked in a manner, which it is presumed will be satisfactory to the United States and to the Chocktaw Nation.—
            A boundary line has also been agreed on to the tract of land on the Wabash river including Vincennes, which will soon be run and marked, and likewise the lines around the two tracts on the portage between the head Waters of the Wabash and the Miami of the Lake, including Fort Wayne.—Some measures have been taken for ascertaining the boundaries between the Indians and the white People on the Mississippi commonly called the Kaskaskia settlements, below the Mouth of the Illinois river, but for want of authentic documents, it will probably be necessary to resort to a new Convention with the Indian Nation for establishing said boundaries and for procuring some additional Cessions, for the purpose of affording means for increasing and strengthing that distant & exposed frontier.—
            In addition to the Two Factories or Indian Trading houses, heretofore established, it has been considered as advisable to establish four others, (Viz) One at Detroit—One at Fort Wayne—One at Chickasaw Bluffs, and One with the Chocktaws.—The surplus of One hundred and fifty thousand Dollars appropriated by an act of Congress of the 16th. of April 1796 and which had not been applied to the two factories heretofore established on the frontiers of Georgia and Tennessee, has been applied to the four other establishments recently made.—From an investigation of the accounts made and reported to Congress at its last session, it was satisfactorily evident, that the funds employed prior to that period had not been diminished and it is confidently believed that the sum appropriated to that object may be employed not only without diminution, but with great advantage to the public, not in point of commercial profits, but by attatching and securing the friendship and confidence of the Natives, which cannot be sufficiently relied on, while their Towns and hunting Camps are constantly the resort of unprincipled foreign traders, who make every exertion in their power to withdraw the confidence of the Natives from the United States and to inspire them with jealousies and unfriendly dispositions towards our frontier settlers, our public Agents and the Government—The greatest caution has been observed in selecting the Agents for managing the several factories, and in the course of another year, it is presumed that a satisfactory statement may be made of the State of the funds, and of the effects of their application.—
            An appropriation of Ten Thousand Dollars
   *This sum is in addition to the sum in the general Estimate—
 to enable the Executive to embrace any favorable opportunity for obtaining any further cession of land from the Natives, and a renewal of the Act authorising the establishment of trading houses with the Indians, with a renewal of the appropriation for that object is submitted to the consideration of Congress.—
            With respectful consideration, I am Sir your Hume. Sert.
            
              H. Dearborn
            
          